               IN THE UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                           Case No.: 21-42617-mar
LLC,                                                 Chapter 11

         Debtor.                                     Hon. Mark A. Randon


     ORDER GRANTING EXTENSION OF TIME FOR MAC MOLD
    BASE, INC. TO FILE A RESPONSE TO CONFIRMATION OF THE
              DEBTOR’S PLAN OF REORGANIZATION

         THIS MATTER came before the Court on the stipulation of the Debtor and

Mac Mold Base, Inc., by and through their counsel, for an extension of time for only

Mac Mold Base, Inc., to file an Objection to Confirmation of the Debtor’s Plan of

Reorganization. The Court being fully advised in the premises.

         IT IS ORDERED that the deadline for only Mac Mold Base, Inc., to file an

Objection to Confirmation of the Debtor’s Plan of Reorganization [Docket No. 100]

is extended from the previously extended deadline of July 26, 2021 [Docket No.

111] to and including July 28, 2021.



Signed on July 27, 2021




 21-42617-mar      Doc 126   Filed 07/27/21   Entered 07/27/21 08:33:28   Page 1 of 1
